Name: 2009/793/EC,Euratom: Council Decision of 29Ã October 2009 appointing the Secretary-General of the Council of the European Union, High Representative for the Common Foreign and Security Policy, for the period from 1Ã November 2009 until 31Ã December 2009
 Type: Decision
 Subject Matter: European construction;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2009-10-30

 30.10.2009 EN Official Journal of the European Union L 283/57 COUNCIL DECISION of 29 October 2009 appointing the Secretary-General of the Council of the European Union, High Representative for the Common Foreign and Security Policy, for the period from 1 November 2009 until 31 December 2009 (2009/793/EC, Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 207(2) thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 121(2) thereof, Whereas: (1) The term of office of Mr Javier SOLANA MADARIAGA, Secretary-General of the Council of the European Union, High Representative for the Common Foreign and Security Policy, will end on 31 October 2009 (1). (2) That term of office should be renewed until 31 December 2009, or until the date of entry into force of the Treaty of Lisbon, whichever is the earlier. (3) It is recalled that Article 6 of the Protocol on Transitional Provisions, which the Treaty of Lisbon will annex to the Treaty on European Union, to the Treaty on the Functioning of the European Union and to the Treaty establishing the European Atomic Energy Community, provides that the term of office of the Secretary-General of the Council, High Representative for the Common Foreign and Security Policy, shall end on the date of entry into force of the Treaty of Lisbon, HAS DECIDED AS FOLLOWS: Article 1 Mr Javier SOLANA MADARIAGA is hereby appointed Secretary-General of the Council of the European Union, High Representative for the Common Foreign and Security Policy, for the period from 1 November 2009 until 31 December 2009, or until the date of entry into force of the Treaty of Lisbon, whichever is the earlier. Article 2 This Decision shall be notified to Mr Javier SOLANA MADARIAGA by the President of the Council. It shall be published in the Official Journal of the European Union. Done at Brussels, 29 October 2009. For the Council The President C. BILDT (1) OJ L 277, 22.10.2009, p. 19.